     Case 3:20-cv-01605-BEN-WVG Document 6 Filed 10/27/20 PageID.59 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   STRIKE 3 HOLDINGS, LLC,                             Case No.: 20-CV-1605-BEN-WVG
12                                      Plaintiff,
                                                         ORDER ON PLAINTIFF’S MOTION
13   v.                                                  FOR LEAVE TO FILE
                                                         UNREDACTED VERSIONS OF
14   JOHN DOE infringer identified as using
                                                         PLAINTIFF’S COMPLAINT,
     IP address 70.95.2.212,
15                                                       PROPOSED SUMMONS, AND
                                      Defendant.         RETURN OF SERVICE UNDER
16
                                                         SEAL
17
18         Pending before this Court is Plaintiff’s Motion for Leave to File Unredacted
19   Versions of Plaintiff’s Complaint, Proposed Summons, and Return of Service under Seal
20   (“Motion to Seal” or “Motion”). (Doc. No. 4.) Plaintiff filed its Motion on October 8, 2020.
21   (Id.) On October 22, 2020, Judge Benitez referred the Motion to this Court for adjudication.
22   Having reviewed and considered Plaintiff’s submission, the Court GRANTS Plaintiff’s
23   Motion to Seal.
24         I.     BACKGROUND
25         Plaintiff is the owner of certain adult films. In its Complaint, Plaintiff alleges John
26   Doe (“Defendant”) infringed on Plaintiff’s copyrighted works. Specifically, Plaintiff
27   contends Defendant impermissibly downloaded over 60 adult films Plaintiff owned and
28   that Defendant distributed such films to third parties without Plaintiff’s consent. (Doc. No.

                                                     1
                                                                               20-CV-1605-BEN-WVG
     Case 3:20-cv-01605-BEN-WVG Document 6 Filed 10/27/20 PageID.60 Page 2 of 5



 1   1, 2:7-11.) Plaintiff obtained Defendant’s identity after subpoenaing Defendant’s Internet
 2   Service Provider (“ISP”) for the IP address from which Defendant downloaded and shared
 3   Plaintiff’s works. Plaintiff’s subsequent investigation led it to confirm Defendant’s true
 4   identity. On August 18, 2020, Plaintiff proceeded with filing the operative Complaint with
 5   redactions applied throughout in an effort to protect Defendant’s true identity from public
 6   disclosure. (Doc. No. 1.) The pending Motion to Seal followed on October 8, 2020. (Doc.
 7   No. 4.) The Motion seeks leave of court to file under seal the Complaint, proposed
 8   summons1, and return of service and represents “Plaintiff is sensitive to Defendant’s
 9   privacy concerns and otherwise believes that allowing Defendant to proceed anonymously
10   serve the parties’ interests.” (Id., 2:8-10.)
11          II.    LEGAL STANDARD
12          Civil Rule 2.2 of the Local Rules of the Southern District of California provides, “a
13   document may not be filed under seal unless authorized by an order entered by the judge
14   before whom the hearing or proceeding related to the proposed seal document will take
15   place.” Civ. L.R. 2.2. As a foundational matter, there is a strong presumption in favor of
16   public access to court records. Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210 (9th
17   Cir. 2002). At the same time, “access to judicial records is not absolute.” Kamakana v. City
18   & Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). Although the Ninth Circuit has
19   not yet decided whether the “compelling reasons” standard or “good cause” standard
20   applies to a complaint’s sealing, “district courts considering the issue generally conclude
21   that the ‘compelling reasons’ standard applies.” Mendoza v. Electrolux Home Products,
22   Inc., 2020 WL 5847220, at *2 (E.D. Cal., Oct. 1, 2020) (citing Harrell v. Cal. Forensic
23   Med. Grp., Inc., 2015 WL 1405567, *1 (E.D. Cal. Mar. 26, 2015) amongst other decisions
24   from the Southern, Northern, and Eastern Districts of California); Wasito v. City of San
25
26
     1 The Court observes a factual discrepancy between the Proposed Complaint and the Proposed Summons.
27   While Defendant’s address as set forth in Paragraph 12 of the Proposed Complaint matches the address
     listed in the Proposed Summons, the Proposed Complaint and Proposed Summons bear two different
28   names for Defendant. Plaintiff shall correct this discrepancy, consistent with this Order.

                                                      2
                                                                                     20-CV-1605-BEN-WVG
     Case 3:20-cv-01605-BEN-WVG Document 6 Filed 10/27/20 PageID.61 Page 3 of 5



 1   Diego, 2019 WL 6877554, at *2 (S.D. Cal. Dec. 16, 2019) (“The Ninth Circuit has not
 2   explicitly stated the standard—good cause or compelling reasons—that applies to the
 3   sealing of a complaint, but ... courts have held that the compelling reasons standard applies
 4   because a complaint is the foundation of a lawsuit”); Ojmar US, LLC v. Sec. People, Inc.,
 5   2016 WL 6091543, at *2 (N.D. Cal. Oct. 19, 2016) (applying the compelling reasons
 6   standard to motion to seal portions of amended complaint); In re NVIDIA Corp. Derivative
 7   Litig., 2008 WL 1859067, *3 (N.D. Cal. Apr. 23, 2008) (“[A] request to seal all or part of
 8   a complaint must clearly meet the ‘compelling reasons’ standard and not the ‘good cause’
 9   standard”).
10         To meet the compelling reasons standard, a movant must “present articulable facts
11   identifying the interests favoring continued secrecy and to show that these specific interests
12   [overcome] the presumption of access by outweighing the public interest in understanding
13   the judicial process.” Kamakana, 447 F.3d at 1178. Generally, sufficiently compelling
14   reasons justifying the sealing of court records arise when “court files might become a
15   vehicle for improper purposes such as the use of records to gratify private spite, promote
16   public scandal, circulate libelous statements, or release trade secrets.” Mack v. Dearborn
17   National Life Insurance Company, 2014 WL 12572866, at *1 (E.D. Cal., Aug. 26, 2014)
18   (quoting Nixon v. Warner Communs., Inc., 435 U.S. 589, 589 (1978)). “Broad allegations
19   of harm, unsubstantiated by specific examples or articulated reasoning” are insufficient.
20   Beckman Indus., Inc. v. Int'l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992). “The mere fact
21   that the production of records may lead to a litigant's embarrassment, incrimination, or
22   exposure to further litigation will not, without more, compel the court to seal its records.”
23   Kamakana, 447 F.3d at 1179. More is needed to establish sufficient grounds to seal a
24   complaint; the showing must be “particularized.” Mack, 2014 WL 12572866, at **1-2.
25         III.    DISCUSSION
26         The Court finds Plaintiff has made an adequate showing of compelling reasons to
27   justify the sealing of the Complaint, proposed summons, and return of service. As a
28   threshold matter, Plaintiff observes there is detailed, sensitive information about Defendant

                                                   3
                                                                                20-CV-1605-BEN-WVG
     Case 3:20-cv-01605-BEN-WVG Document 6 Filed 10/27/20 PageID.62 Page 4 of 5



 1   which is entitled to protection from public view, namely Defendant’s identifying
 2   information, including his full name and home address, his personal preferences in adult
 3   film content, and the frequency of his interactions with Plaintiff’s copyrighted works.
 4   However, as noted above, Defendant’s anticipated privacy concerns alone are not sufficient
 5   to meet the compelling reasons standard. In addition, Plaintiff cites to the Parties’ shared
 6   interest in reaching resolution without the possibility of Plaintiff using as “settlement
 7   leverage the threat of publicly revealing that [Defendant] has downloaded adult content
 8   films.” (Doc. No. 1, 3:7-9.) Plaintiff avers it will not engage in the unscrupulous act of
 9   driving “a so-called ‘shame settlement’” and that its Motion to Seal is a gesture of its will
10   to litigate and potentially settle this dispute in good faith. (Id.)
11          The Court finds Plaintiff’s proffered interest in eliminating perceived pressure
12   tactics from this litigation and any settlement discussions, coupled with Defendant’s
13   interest in maintaining privacy in his person and allegedly online activities involving
14   Plaintiff’s adult films, offer compelling reasons that warrant granting Plaintiff’s Motion in
15   entirety. For that reason, the Court GRANTS Plaintiff’s Motion and ORDERS the sealing
16   of the Complaint, proposed summons, and return of service. In so deciding, however, the
17   Court emphasizes to Plaintiff that, at no time during any future settlement discussions with
18   Defendant, may Plaintiff attempt to strong-arm Defendant into settlement by citing to its
19   instant Motion filing as a favor to Defendant. Plaintiff’s Motion to Seal should not and
20   shall not inject any air of quid-pro-quo into the Parties’ anticipated settlement negotiations.
21   If, at any time following the Complaint’s filing under seal, Plaintiff engages in such
22   misconduct, the Court ORDERS Defendant to contact this Court’s Chambers within two
23   (2) days of the misconduct’s occurrence to coordinate further proceedings, which may
24   result in the entry of a sanctions order against Plaintiff.
25          IV.    CONCLUSION
26          For the reasons above, the Court GRANTS Plaintiff’s Motion for Leave to File
27   Unredacted Versions of Plaintiff’s Complaint, Proposed Summons, and Return of Service
28   under Seal in its entirety. Plaintiff shall file the Complaint with any attached exhibits,

                                                     4
                                                                                20-CV-1605-BEN-WVG
     Case 3:20-cv-01605-BEN-WVG Document 6 Filed 10/27/20 PageID.63 Page 5 of 5



 1   proposed summons, and return of service under seal.
 2         IT IS SO ORDERED.
 3   Dated: October 27, 2020
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                5
                                                                    20-CV-1605-BEN-WVG
